 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00036-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   STEPHANIE LAVAN,                             DATE: November 15, 2018
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on November 15, 2018.

21         2.     By this stipulation, the defendant now moves to continue the status

22 conference until January 24, 2019, at 9:30 a.m., and to exclude time between November

23 15, 2018, and January 24, 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      On November 9, 2018, the United States and counsel for the defendant

 2         discussed the case and the course of the proceedings. Defense counsel desired

 3         additional time to review the discovery, conduct research into the case, to discuss

 4         the case with his client, and otherwise prepare for trial in this matter.

 5                c)      Counsel for defendant believes that failure to grant the above-

 6         requested continuance would deny him the reasonable time necessary for effective

 7         preparation, taking into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by

10         continuing the case as requested outweigh the interest of the public and the

11         defendant in a trial within the original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18

13         U.S.C. § 3161, et seq., within which trial must commence, the time period of

14         November 15, 2018, to January 24, 2019, inclusive, is deemed excludable pursuant

15         to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

16         continuance granted by the Court at defendant’s request on the basis of the Court’s

17         finding that the ends of justice served by taking such action outweigh the best

18         interest of the public and the defendant in a speedy trial.

19         4.     Nothing in this stipulation and order shall preclude a finding that other

20 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

21 the period within which a trial must commence.

22         IT IS SO STIPULATED.

23

24   Dated: November 13, 2018                          MCGREGOR W. SCOTT
                                                       United States Attorney
25

26                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
27                                                     Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: November 13, 2018                     /s/ CHRIS COSCA
1                                                 CHRIS COSCA
2                                                 (as authorized on November 9, 2018)
                                                  Counsel for Defendant
3                                                 STEPHANIE LAVAN
4

5
                                      FINDINGS AND ORDER
6
          IT IS SO FOUND AND ORDERED this 13th day of November, 2018.
7

8

9

10
                                                      Troy L. Nunley
11                                                    United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24
25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
